Citation Nr: 0514016	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-01 954	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1965 to October 
1967.  He died on January [redacted], 1995.  At the time of his death 
service connection was not in effect for any disability.  The 
appellant is his widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2003 rating decision of the VARO 
in Hartford, Connecticut, that denied entitlement to service 
connection for the cause of the veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant should further action be required..


REMAND

Submitted with the accredited representative's informal 
hearing presentation in December 2004 was a September 2004 
statement from a medical consultant to The American Legion.  
The communication is relevant to the claim on appeal.  The 
record does not reflect that the additional evidence was 
reviewed by the RO prior to certification of the claim to the 
Board.  The law generally requires that the RO initially 
consider this evidence and then readjudicate the claim and 
issue a supplemental statement of the case.  38 C.F.R. 
§19.31(b)(1) (2004).  There is no indication that the 
appellant has waived the right to have this new evidence 
initially considered by the RO.  Accordingly, a remand for 
such consideration is required.  38 C.F.R. §§ 19.31, 20.1304 
(2004); see also Disabled American Veterans v. Secretary of 
Veterans Affairs, 234 F. 3d. 682 (Fed. Cir. 2003).

The Board notes that The American Legion medical consultant 
referred to an earlier communication from her dated in 
January 2003 and a March 2003 opinion from a VA physician 
regarding the etiology of the veteran's fatal squamous cell 
carcinoma of the tongue.  The VA physician has not had the 
opportunity to consider this additional communication from 
The American Legion medical consultant.

In view of the foregoing, the Board believes that additional 
development is in order and the case is REMANDED for the 
following:

1.  The claims folder should be referred 
to the VA physician who reviewed the 
claims file in March 2003.  The physician 
should be asked to review the September 
2004 communication from The American 
Legion medical consultant and opine as to 
whether that opinion changes the 
physician's opinion as to the etiology of 
the veteran's fatal cancer.  If the 
physician is not available, a VA 
physician knowledgeable in oncology 
should be asked to review the entire 
claims folder, including the conflicting 
opinions, and opine as to the etiology of 
the veteran's fatal cancer.  A complete 
rationale for any opinion expressed 
should be provided.

2.  The RO should readjudicate the claim 
of service connection for the cause of 
the veteran's death in light of all the 
evidence added to the record since the 
last previous review.  This is to include 
consideration of the September 2004 
statement from The American Legion 
medical consultant.  If the claim remains 
denied, the RO should provide the 
appellant and her representative an 
appropriate supplemental statement of the 
case and give them the opportunity to 
respond.  The case should then be 
returned to the Board, if otherwise in 
order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




